Citation Nr: 1430417	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  13-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to 38 U.S.C. § 1318 dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The appellant, her daughter, and Mr. E. H.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Army from December 1956 to December 1958.  His records indicate that he also served in the Army National Guard thereafter until approximately 1983.  The appellant in the present appeal is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the appellant's claims of entitlement to service connection for the Veteran's cause of death and entitlement to DIC under the provisions of 38 U.S.C. § 1318.

In August 2012, the appellant, her daughter, and Mr. E. H., accompanied by the appellant's representative, appeared at the RO to present oral testimony in support of the present claim before a Decision Review Officer (DRO).  Thereafter, at a January 2014 videoconference hearing, the appellant and her daughter, accompanied by the appellant's representative, appeared at the RO to present oral testimony and evidence in support of the present appeal before the undersigned Veterans Law Judge.  Transcripts of both hearings have been obtained and associated with the late Veteran's claims file for the Board's review and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The Veteran died in June 2010 at age 76; his death certificate lists metastatic large cell undifferentiated carcinoma as his immediate cause of death, with no other medical conditions being listed as contributing conditions.   

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, tinnitus, residuals of cold injury of the left and right foot, and depression; none of those disabilities caused or substantially or materially contributed to the Veteran's death.

3.  The cause of the Veteran's death was not manifested during active service or for many years thereafter, nor was it otherwise causally related to active service or to a service-connected disability.

4.  At the time of the Veteran's death on June [redacted], 2010, the Veteran had an award of a total rating for individual unemployability due to his service-connected disabilities (TDIU), effective from December 18, 2003.  

5.  The Veteran was not a former prisoner of war.  He was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death, nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been alleged or established here.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).

2.  The criteria for entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and the duties to notify/assist.

The Board notes that in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  Furthermore, in the context of a claim for service connection for cause of death/DIC benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for service connection for the Veteran's cause of death and DIC was received by VA in June 2010.  In response, she was furnished with a letter issued in July 2010, prior to the RO's adjudication of the claim in March 2011.  This letter satisfied the three elements listed in Hupp v. Nicholson, 21 Vet. App. 342 (2007), but did not comply with the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Although the July 2010 notice letter is not defective in its timing in that it was furnished prior to the initial adjudication of the claim, it is defective in its content in that it did not provide notice to the appellant of the two elements listed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), regarding ratings and effective dates of awards.  No further notice was sent to the appellant to correct these Dingess/Hartman defects.  While acknowledging these deficiencies, the Board finds that they do not result in any prejudice to the appellant as this decision is denying her claim on appeal, and therefore the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot.  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.

In addition, the Board finds that the duty to assist the appellant has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  In this regard, the late Veteran's service personnel and treatment records and his relevant post-service treatment records from VA and private healthcare providers for the period from 2001 - 2012, including his official death certificate listing the medical conditions which caused or contributed to his death in June 2010, and a pertinent opinion from his private oncologist dated September 2012, have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  

Additionally, VA has provided the Veteran's claims file containing the aforementioned medical evidence to a VA examiner for review, after which a nexus opinion addressing the likelihood that the Veteran's death was service-related was presented in a report dated in October 2012.  The opinion is predicated on a thorough review of the Veteran's pertinent clinical history and is supported by a detailed rationale.  As such, the Board deems it to be adequate for VA adjudication purposes for the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The appellant was provided with the opportunity to present oral testimony in support of her appeal before a DRO in an August 2012 hearing and the undersigned Veterans Law Judge in a January 2014 videoconference hearing.  At each hearing, she was accompanied by her representative and had the benefit of her representative's advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the August 2012 and January 2014 hearings, the presiding DRO's and Veterans Law Judge's questions and the oral testimony of the appellant and her witnesses focused on the elements necessary to substantiate the claims of entitlement to service connection for the Veteran's cause of death and for DIC benefits under 38 U.S.C. § 1318.  See transcripts of August 31, 2012 DRO hearing and January 14, 2014 Board videoconference hearing.  Thus, the Board finds that the DRO and the Veterans Law Judge who respectively presided over the August 2012 and November 2013 hearings have substantially fulfilled their obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

With respect to the appellant's claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318, as will be discussed in the analysis below, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Neither the claimant nor her representative has indicated that there was any further outstanding evidence to submit in support of her claim that VA has not already obtained, or has made a good-faith attempt to obtain for inclusion into the record.  The appellant having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  
 
In view of the foregoing discussion, the Board concludes that the appellant has had adequate opportunity to present evidence and argument in support of her claims for service connection for the Veteran's cause of death and DIC benefits and that there has been sufficient development of the record to adjudicate these claims on the merits.  A remand for further evidentiary development is therefore unnecessary.  

(a.)  Entitlement to service connection for the Veteran's cause of death.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on each claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002).  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2013).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as lung cancer as a malignant tumor, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); lung cancer, as a malignant tumor, is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

The Veteran's claims file shows that he died in June 2010 at age 76.  His death 
certificate shows that his sole and immediate cause of death was listed as metastatic large cell undifferentiated carcinoma, with no other medical conditions listed as contributing conditions.  The June 2010 death certificate shows that in response to the question, "Did tobacco use contribute to death?" a box containing the "No" answer was checked by Isidro G. deLeon, D.O., the certifying physician who authored the certificate.  Conversely, the same Dr. deLeon subsequently indicated in an August 2012 letter that the Veteran was diagnosed in December 2009 with Stage 4 lung cancer from smoking, which metastasized to his brain and caused his death in June 2010.

At the time of the Veteran's death, service connection was in effect for residuals of a cold injury of his left and right foot, depression, bilateral hearing loss, and tinnitus.  

The Veteran's service records reflect that he served in an artillery unit during active duty in the Regular Army.  According to statements made by the Veteran during his lifetime, he was an artillery gunner who served on a crew that operated 155-millimeter howitzer guns.  (His award of service connection for bilateral hearing loss and tinnitus is predicated on his exposure to acoustic trauma from artillery noise in service.)  His service treatment records do not show onset of cancer of any kind during active duty.  His lungs and respiratory system were clinically normal on examination throughout his period of active duty and on separation from service in December 1958.  The Veteran reported in his original claim for VA compensation benefits that he served in the Texas Army National Guard until 1983.  His post-service medical records show that the Veteran reported that he was employed as a welder until 1973 and then afterwards as a truck driver until 1993; that he had a nicotine habit and smoked one pack of cigarettes per day for approximately 24 years until finally quitting in 1981; and that his lungs and respiratory system were normal on clinical and X-ray examination even as late as July 2002.  The earliest clinical presentation of a lung cancer diagnosis was in December 2009, when he was assessed with Stage 4 lung cancer.  The cancer progressed rapidly, metastasizing to his brain and causing his death in June 2010.

At an August 2012 DRO hearing, the appellant's witness, Mr. E.B., testified that he was the late Veteran's commander during active duty in the Regular Army and thereafter in the Army Reserve.  According to Mr. E.B., the Veteran was regularly exposed to propellant smoke and fumes from firing heavy artillery and also to the propellant residue remaining in the barrels and breeches of the guns, which had to be cleaned using very strong solvents.  Mr. E.B. indicated in his testimony that these solvents could cause cancer.  

At her January 2014 videoconference hearing before the Board, the appellant and her witness presented oral testimony in which they acknowledged that while the late Veteran once had a cigarette habit, it was their assertion that his exposure to smoke, fumes, and propellant residue from firing artillery guns in service caused him to develop the lung cancer that ultimately led to his death.

In correspondence dated September 2010, the late Veteran's private oncologist, Branden Hsu, M.D., presented the following opinion:

[I treated my] former patient [the Veteran] for advanced stage IV lung cancer spread to the brain from Dec[ember] 2009 - June 2010.  [The Veteran] served in the US Army for numerous years.  His risk of developing metastatic lung cancer due to smoke inhalation and cigarettes was high.  Specifically, the extended exposure to smoke and residue of heavy artillery shells exploding, and the daily requirement of cleaning and care of the guns, was at least likely to cause cancer as not.  

In October 2012, the late Veteran's claims file was reviewed by a VA clinician, who considered the Veteran's pertinent medical history, including the September 2012 opinion of his oncologist, Dr. Hsu. The clinician made note of the assertion that the Veteran's lung cancer was related to exposure to artillery propellant smoke and residue during service while attached to an artillery unit.  The clinician also noted that the Veteran smoked a pack of cigarettes per day for 24 years until quitting in 1981; that he was employed as a welder from 1958 - 1973 and then thereafter as a truck driver until 1994; and that he was diagnosed with advanced-stage lung cancer in December 2009 and died from it approximately six months afterward in June 2010.  The clinician also cited to current medical research and statistical data indicating that truck driving was an occupation that was associated with an increased risk for lung cancer.  Thereafter, the VA clinician presented the following opinion:

It is my medical opinion that it is at least as likely as not (50/50 probability) that the most likely cause of the Veteran's lung cancer was smoking cigaretts [sic].

He also worked in [a] high-risk occupation for lung cancer [as a truck driver].

[Although there could] have been other possible causes or contributing causes to the Veteran's lung cancer. . . there is [, however,] no evidence available in the claims file that documents this or provides an explanation of how this causes or contributes to. . . the Veteran's lung cancer without resort to speculation or conjecture.

The Board has considered the evidence discussed above.  The objective medical evidence does not attribute the Veteran's death to his service-connected residuals of a cold injury to his left and right foot, depression, bilateral hearing loss, and/or tinnitus.  The clinical evidence furthermore does not list any of these medical disabilities as being contributory factors to his death.  To the extent that the appellant claims entitlement to service connection for the lung cancer that caused the Veteran's death, the Board finds no clinical basis to allow service connection on a direct basis in view of the foregoing clinical evidence showing no diagnosis of any respiratory cancer in service or manifest to a compensable degree within one year after discharge from active duty.  

With respect to the appellant's assertion that the Veteran's in-service exposure to the smoke, fumes, and residue of artillery propellants and solvents used to clean artillery guns of such residue caused his fatal lung cancer, the Board concedes that such exposure occurred during the Veteran's active duty and National Guard service, as his service records indicate that served in an artillery unit and the oral testimony of the appellant's witness, Mr. E.B., at her August 2012 DRO hearing is credible for establishing such exposure.  Mr. E.B.'s statement that gun cleaning solvents could cause cancer is not credible or probative clinical evidence that this assertion is true.  Mr. E.B. did not establish any credentials as a clinician or clinical scientist who is qualified and competent to present such statements as credible evidence indicating that gun cleaning solvents are carcinogenic.  

In support of her assertion, the appellant cites to the September 2012 opinion of Dr. Hsu, who opined that it was as likely as not that such exposure caused the Veteran's lung cancer.  The Board, however, rejects the probative value and clinical validity of this part of Dr. Hsu's opinion as it is presented as a conclusory statement without any supportive rationale or citation to any clinical studies or research that indicate an etiological relationship between military exposure to gun cleaning solvents and the smoke, fumes, and residue of artillery propellants and later development of lung cancer.

Dr. Hsu's opinion relating the late Veteran's lung cancer to his exposure to artillery smoke in service is also outweighed by the October 2012 opinion of the VA clinician, who considered Dr. Hsu's opinion and refuted it.  He specifically noted that Dr. Hsu did not present any supportive evidence that documents or explains how exposure to artillery smoke and artillery cleaning solvents causes or contributes to lung cancer without having to resort to speculation or conjecture.  The VA clinician's opinion was that the Veteran's fatal lung cancer was more likely due to his history of cigarette smoking and his post-service vocation as a truck driver, citing to established medical authority and clinical research to support this opinion.  As such, the Board will assign greater probative weight to the October 2012 VA medical opinion finding that no causative relationship exists between the Veteran's lung cancer and his in-service exposure to artillery cleaning solvents and artillery propellant smoke and residue.      

The Board acknowledges there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Further, the Court stated an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation." Jones, 23 Vet. App. at 391 . 

Here, the VA examiner relied on a review of all the evidence of record, to include in service and post service records, private medical opinions, and medical treatise evidence.  He assimilated the evidence to provide a statement that the Veteran's death due to lung cancer was most likely the result of his history of smoking and post-service work as a truck driver.  He then explained, with rationale, how he would have to resort to speculation in order to relate the Veteran's fatal lung cancer to his in-service history of exposure to artillery smoke and artillery cleaning solvents.  The opinion meets the requirements of Jones.

The Board notes that Dr. deLeon's August 2012 statement has the net effect of refuting his own prior statement in the June 2010 death certificate regarding the role that the Veteran's history of tobacco use played in the development of his fatal lung cancer.  Viewing the two medical documents in sequential order, the Board finds that Dr. deLeon has essentially reversed his position on the issue and now concludes that the Veteran's long history of smoking tobacco caused his lung cancer.  This opinion is further supported by a partially concurring opinion from the Veteran's oncologist, Dr. Hsu, who noted in September 2012 that the Veteran's history of cigarette smoking was a factor that made him at high risk for developing lung cancer.  Finally, the VA clinician who reviewed the Veteran's claims file in October 2012 concluded that the most likely cause of his fatal lung cancer was his 24-year-long history of cigarette smoking.  

To the extent that the appellant may assert that the Veteran's tobacco use was acquired in service and that the lung cancer attributed to tobacco use should thusly be service connected, the applicable regulations governing such claims states that for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300.  Thusly, this aspect of her claim for service connection for the Veteran's cause of death cannot be allowed on the basis of the absence of any legal merit.  It is the law and regulations and not the evidence that is dispositive of this matter.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).   

To the extent that the appellant attempts to relate the Veteran's death and his fatal lung cancer to his period of active service based on her own personal knowledge of medicine and her familiarity with the late Veteran's individual medical history, the Board notes that she is not a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's lung cancer falls outside the realm of common knowledge of a lay person, the appellant lacks the competence to provide a probative medical opinion linking the Veteran's lung cancer and death to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal malignant tumors of the respiratory system or to provide opinions and commentary on matters relating to the specific medical discipline of oncology or the etiologies of various cancers).

While the Board is cognizant of the late Veteran's honorable service in the defense of his country and is sympathetic to his widow's self-stated poor health and tenuous financial situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if the weight of the objective medical evidence does not support such a determination.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).       

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of service connection for the Veteran's cause of death.  The late Veteran's service-connected disabilities have been clinically determined to have not been causal or substantially or materially contributing factors to his death, and his primary cause of death due to lung cancer with metastases to the brain is unrelated to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to 38 U.S.C. § 1318 dependency and indemnity compensation.

A surviving spouse may establish entitlement to dependency and indemnity compensation where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002).  

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2) ; (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309 . 38 C.F.R. § 3.22 .

To the extent that the appellant has argued that the Veteran was totally disabled for many years before his death, and therefore she should be granted DIC benefits, this type of argument is known as seeking "hypothetical" entitlement.

Hypothetical entitlement is a concept that was initially recognized in 1997 when the United States Court of Appeals for Veterans Claims (Court) held that a surviving spouse could attempt to demonstrate that a Veteran "hypothetically" would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the Veteran's death and the law then applicable or subsequently made retroactively applicable. See Green v. Brown, 10 Vet. App. 111, (1997).  Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the Court permitted a DIC award in a case where the Veteran had not established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  The Court concluded that the language of 38 C.F.R. § 3.22(a) would permit a DIC award where it is determined that the Veteran "hypothetically" would have been entitled to a total disability rating for the required period if he had applied for compensation during his lifetime.

However, effective January 21, 2000, VA amended 38 C.F.R. § 3.22 , the regulation implementing 38 U.S.C.A. § 1318 , to limit the award of dependency and indemnity compensation to cases in which the Veteran during his lifetime had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318 , or would have established such right but for clear and unmistakable error in the adjudication of any previous claim.  The regulation, as amended, prohibited "hypothetical entitlement" as a basis for establishing eligibility.  Therefore, the only possible ways for the appellant to prevail on her claim for benefits under 38 U.S.C.A. § 1318 are (1) to meet the statutory duration requirements for a total disability rating at the time of death; or (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to DIC benefits.  The requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  Initially, the Board notes that the evidence does not show, nor does the appellant assert, that the Veteran was a former prisoner of war.

In addition, the Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death. Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been alleged or established here.

First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 100 percent for at least the first five years after his discharge from service, and he was also not rated totally disabled for at least the last 10 years of his life.  The Veteran served on active duty from December 1956 to December  1958, with service in the Army National Guard until around 1983.  At the time of his death on June [redacted], 2010, he was service connected for residuals of a cold injury of his left and right foot, depression, bilateral hearing loss, and tinnitus.  He had a 100 percent disability evaluation through the award of a TDIU that was effective from December 18, 2003.  When he later died in on June [redacted], 2010, his total rating award for VA compensation was in continuous effect for little more than six and a half years at the time of his death.  As such, the time requirement for a total disability rating under 38 U.S.C.A. § 1318 has not been met.

The remaining issue is then whether either of the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for clear and unmistakable error in a previous decision.  However, in this case, the appellant has not successfully pled clear and unmistakable error in any prior rating decision that would have entitled the Veteran to a total rating.  Applicable regulations provide that a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  The appellant and her representative have not specifically alleged CUE.  

The Board acknowledges the contention of the appellant that out of equity and fairness, she should not be barred from receiving § 1318 DIC benefits simply because the late Veteran had not met the statutorily prescribed 10-year period of continuous effect for his award of a total rating for VA compensation prior to his death.  She avers that this requirement should be waived for her individual case, given the Veteran's honorable service in the Regular Army and Army National Guard and her own poor health and economically precarious circumstances.  While appreciating the late Veteran's service in the defense of his country, and acknowledging the appellant's frustration over being barred from receiving § 1318 DIC benefits, the governing regulations do not provide for the assignment of VA compensation based on equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].
 
Where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as the Veteran was not entitled to receive 100 percent disability for either at least five years after his separation from active service or for at least the 10 years prior to his death, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.



ORDER

Service connection for the Veteran's cause of death is denied.

Dependency and indemnity compensation pursuant to 38 U.S.C. § 1318 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


